Title: To Thomas Jefferson from Samuel Smith, 11 October 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            Baltimore 11. Octr. 1806
                        
                        I do myself the honor to inclose you two letters I have recieved in Consequence of the Death of the Collector
                            of this Port,—The Writers are both Gentlemen of Capacity, Respectability & Integrity, and either would Fill this
                            Office with Security to the Government—As to thier politicks.—Mr. Delozier has acted with the federal party—Mr. Brice’s
                            family Connections are all federal, he has been presumed to be of the Same politicks.
                        Coll. John Stricker (Navy Agent) will Serve if appointed, he is a Republican, I am inclined to think that his
                            appointment would give more general Satisfaction than that of any other person I have yet heard named—He was a
                            Revolutionary Officer, and has always Conducted himself with honor as a Man. I am sir/
                        Your friend & servt.
                        
                            S. Smith
                            
                        
                        
                            Coll. Stricker is a Native of Maryland
                        
                    